NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                             FILED
                            FOR THE NINTH CIRCUIT                              SEP 30 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                   No. 13-10214

              Plaintiff - Appellee,         D.C. No. 2:12-cr-00354-LDG-CWH-1

  v.
                                            MEMORANDUM*
ISAIAH ALJAVAR-MARTELL
PERKINS,

              Defendant - Appellant.


                   Appeal from the United States District Court
                            for the District of Nevada
                 Lloyd D. George, Senior District Judge, Presiding

                           Submitted August 13, 2014**
                             San Francisco, California

Before: KOZINSKI, Chief Judge, and McKEOWN and CLIFTON, Circuit Judges.

       Isaiah Perkins appeals his conviction on two counts of being a prohibited

person in possession of a firearm in violation of 18 U.S.C. §§ 922(g)(9) and

924(a)(2). Perkins’s sole challenge to his conviction is that his attorney provided

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
him with ineffective assistance of counsel at trial by opposing the government’s

motion in limine to exclude certain evidence as irrelevant, violating the district

court’s order granting the motion in limine by mentioning the evidence at trial and

by not seeking an instruction on the affirmative defense of entrapment by estoppel.

      We “permit[] ineffective assistance claims to be reviewed on direct appeal

only in the unusual cases where (1) the record on appeal is sufficiently developed

to permit determination of the issue, or (2) the legal representation is so inadequate

that it obviously denies a defendant his Sixth Amendment right to counsel.”

United States v. Rahman, 642 F.3d 1257, 1260–61 (9th Cir. 2011). Neither

exception applies. Perkins concedes that an entrapment by estoppel defense might

have failed, and this record is not sufficiently developed to evaluate his probability

of success. Therefore, his appeal must be dismissed. As long as Perkins remains

under supervised release, he may raise his ineffective assistance claim through the

more usual route of collateral attack under 28 U.S.C. § 2255. See Massaro v.

United States, 538 U.S. 500, 504–05 (2003); Matus-Leva v. United States, 287
F.3d 758, 761 (9th Cir. 2002). In doing so, Perkins will have the opportunity to

develop the record to encompass all aspects of his attorney’s performance.

      DISMISSED.




                                          2